Citation Nr: 1702229	
Decision Date: 01/26/17    Archive Date: 02/09/17

DOCKET NO.  09-23 351	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for a disability manifested by breathing difficulty, to include as secondary to the service-connected residuals of a nasal fracture with a deviated septum.


REPRESENTATION

Veteran represented by:	Kentucky Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

J. T. Brant, Associate Counsel
INTRODUCTION

The Veteran served on active duty with the United States Army from November 1968 to September 1970.  He received a Bronze Star Medal for meritorious service against a hostile force in Vietnam.  He also served with the National Guard from February 1978 to October 2006.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.

In April 2010, the Veteran provided testimony at a Travel Board hearing.  A transcript of the hearing is of record.  In a letter sent in January 2015, the RO notified the Veteran that the Veterans Law Judge who presided at his April 2010 hearing was no longer employed by the Board.  The letter informed the Veteran of his options for another Board hearing and indicated that if he did not respond to the letter within 30 days, the Board would assume that he did not want another Board hearing.  The Veteran did not respond.

In April 2011, September 2013, May 2014, April 2015, and March 2016, the Board remanded the claim for further development.  The matter is now back before the Board.


FINDING OF FACT

The preponderance of the evidence is against a finding that there is a nexus between the currently diagnosed disabilities manifested by breathing difficulty (obstructive sleep apnea, restrictive lung disease, and allergic rhinitis) and service, or that these disabilities were caused or aggravated by the service-connected residuals of a nasal fracture with a deviated septum.



CONCLUSION OF LAW

The criteria for service connection for a disability manifested by breathing difficulty (obstructive sleep apnea, restrictive lung disease, allergic rhinitis) have not been met.  38 U.S.C.A. §§ 1110, 1111, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.310 (2016). 


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Stegall Concerns 

As noted in the Introduction, the Board most recently remanded the Veteran's claim in March 2016 for additional evidentiary development.  In particular, the Board remanded the Veteran's claim to obtain any outstanding records of pertinent medical treatment from VA or private health care providers who treated the Veteran for his claimed breathing disabilities, to include the treatment records alluded to by the Veteran in the December 2005 authorization form for his lungs/breathing problems by Dr. W. S. at KPA dated in 2003/2004.  The Board also instructed the AOJ to afford the Veteran another VA examination with an opinion as to the nature and etiology of any currently diagnosed breathing disability, to specifically include the diagnosed obstructive sleep apnea, restrictive lung disease, and allergic rhinitis.  

In April 2016, the AOJ sent the Veteran a development letter asking him to identify any outstanding records of pertinent medical treatment from VA or private health care providers who have treated him for his claimed breathing disabilities, to include the records from Dr. W. S. at KPA dated in 2003/2004.  Although the Veteran did not identify any outstanding treatment records from Dr. W. S., he did submit additional private treatment records.  The AOJ also obtained updated VA treatment records dated from May 2009 to January 2016.  The AOJ obtained VA examinations for the Veteran's diagnosed obstructive sleep apnea, restrictive lung disease, allergic rhinitis, and cardiac condition.  The examination reports included all opinions as requested by the Board.  The AOJ readjudicated the Veteran's claim in a June 2016 Supplemental Statement of the Case.
The Board acknowledges that the AOJ was unable to verify the Veteran's periods of Active/Inactive Duty for Training from his National Guard service, as instructed in the prior April 2015 Board remand.  See October 2015 negative response from Defense Finance and Accounting Service.  However, as the Veteran has advanced that the injury which led to his breathing disability occurred during his active duty service, the Board has determined that further development is not warranted.

Thus, the Board's prior remand instructions have been complied with.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) [where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance].

II.  The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R. § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate the claim. 

      Duty to Notify

VA's duty to notify was satisfied by letter dated in August 2006.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

      Duty to Assist

VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the claim.  Service treatment records, all identified and obtainable post-service VA and private treatment records, Social Security Administration (SSA) medical records, and lay statements have been associated with the record.  

As discussed above, in a VA Form 21-4142, Authorization and Consent to Release Information to the Department of Veterans Affairs, dated in December 2005, the Veteran indicated that he received treatment for his lungs/breathing problems in 2003 and 2004 from Dr. W. S. at "KPA."  However, in a February 2006 notification letter, the RO indicated that it did not pursue these records as the Veteran had not filed a claim for a breathing disability.  Pursuant to the Board's March 2016 remand, in April 2016, the AOJ sent the Veteran a development letter asking him to identify any outstanding records of pertinent medical treatment from VA or private health care providers who have treated him for his claimed breathing disabilities, to include the records from Dr. W. S. at KPA dated in 2003/2004.  The Veteran did not submit another authorization form for the records from Dr. W. S.; however, he submitted other private medical records pertaining to his claim.  He has not identified any additional medical evidence in support of his claim.  The Board notes that it is the Veteran's responsibility to properly identify pertinent evidence so that VA may assist him in supporting his claim.  As the Veteran did not complete the release as requested, no further assistance on the part of VA is necessary.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1993).

The Veteran has been afforded several VA examinations during the appeal period.  The Veteran was afforded VA examinations in October 2013, July 2014, and September 2015.  Pursuant to the Board's March 2016 remand, in May 2016, the Veteran was again afforded VA examinations for his obstructive sleep apnea, restrictive lung disease, allergic rhinitis, and cardiac condition.  These examination reports contained etiology opinions as requested by the Board.  The Board finds that the May 2016 opinions were thorough and adequate.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  

As the Veteran has not identified any additional evidence pertinent to the claim, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claim is required to comply with the duty to assist.

III.  Service Connection

A veteran is entitled to VA disability compensation if there is disability resulting from personal injury suffered or disease contracted in line of duty in active service, or for aggravation of a preexisting injury suffered or disease contracted in line of duty in active service.  38 U.S.C.A. § 1110.  

Generally, to establish a right to compensation for a present disability, a veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished by affirmatively showing inception or aggravation during service.  38 C.F.R. § 3.303(a). 

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b).  An alternative to showing chronicity in service is a showing of continuity of symptoms after discharge.  The U. S. Court of Appeals for the Federal Circuit (Federal Circuit), however, clarified that this notion of continuity of symptomatology since service under 38 C.F.R. § 3.303(b), which is an alternative means of establishing the required nexus or linkage between current disability and service, only applies to conditions identified as chronic under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  The Veteran's breathing disabilities, diagnosed as obstructive sleep apnea, restrictive lung disease, and allergic rhinitis, are not listed as a chronic conditions under 38 C.F.R. § 3.309, so continuity of symptomatology is not an alternative means of establishing a nexus between the Veteran's current diagnoses and service in this case. 

Service connection may be granted for a disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may also be granted for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Service connection may also be established by the degree of disability resulting from aggravation of a nonservice-connected disability by a service-connected disability. See also Allen v. Brown, 7 Vet. App.439, 448 (1995).

Factual Background

The Veteran is seeking service connection for a disability manifested by breathing difficulty; he contends that his breathing problems were caused or aggravated by his service-connected residuals of a nasal fracture with a deviated septum resulting from a helicopter crash in Vietnam while on active duty.

The Veteran's service treatment records do not contain any treatment for, or diagnosis of, any breathing problems during active duty service.  His June 1968 entrance examination and his September 1970 separation examination do not contain any findings pertaining to a breathing disability.  His February 1978 National Guard entrance examination also did not contain any findings pertaining to a breathing disability.  In his report of medical history in February 1978, the Veteran denied any shortness of breath, asthma, or a cough.  Subsequent physical examinations during the Veteran's National Guard service dated in February 1978, December 1982, March 1992, and September 1999 were negative for any subjective or objective reports/documentation of a nasal, nose, sinus, or breathing problems.  

The first notation of breathing difficulty was a diagnosis of sleep apnea in October 2003.  A VA treatment record dated in October 2003 noted a diagnosis of sleep apnea, and an ear nose and throat appointment was scheduled for possible corrective surgery.  A private treatment record in October 2003 also noted a history of obstructive sleep apnea.  In a September 2004 private treatment record, the Veteran complained of years of nasal obstruction.  In an August 2005 private treatment record, the impression was septal deviation and sleep apnea.  An August 2006 private treatment record noted diagnoses of sleep apnea and obesity.  In a May 2007 medical statement, Dr. J. C. indicated that the nasal fracture the Veteran suffered caused a large septal deviation in his nose and was almost definitely the cause for his nasal obstruction.  In August 2007, the Veteran complained of septal deviation and difficulty breathing; he underwent a septoplasty that same month.

The Veteran has been afforded several VA examinations during the appeal period.  In an October 2013 VA examination, the examiner diagnosed allergic rhinitis and a deviated nasal septum per history, status post septoplasty with bilateral tubinoplasty in August 2007.  The examiner noted that there was no current nasal septal deviation on examination.  The Veteran provided a history of a nasal fracture during deployment to Vietnam in 1970.  He recalled a hard landing of his helicopter, which caused him to hit his nose on a seat bar.  The Veteran indicated that the fracture was reduced manually without any additional treatment.  The Veteran claimed difficulty with breathing through his nose for years.  He also described nasal stuffiness and rhinorrhea; he claimed that his sinuses were injured at the time as well.  

The examiner found that the Veteran's current nasal/rhinitis condition was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  The examiner indicated that this was more likely a new and separate condition.  The examiner explained that there was no evidence of an in-service nasal fracture or treatment thereof.  The examiner indicated that there was no documented nasal septal deviation condition during active duty or within one year of separation from service.  The examiner noted that subsequent physical examinations dated in February 1978, December 1982, March 1992, and September 1999 were negative for any subjective or objective reports/documentation of  nasal, nose, sinus, or breathing problems.  The examiner therefore found that there was no chronic pattern of a nasal disability within 21 years of separation from active duty service.  The examiner noted that the initial documentation of "hay fever," which could be considered the onset of the current rhinitis, was in 1999, 21 years after separation from service.

Pursuant to the Board's May 2014 remand, the Veteran was afforded another VA examination.  In the July 2014 VA examination, the examiner diagnosed restrictive lung impairment due to obesity.  The Veteran described trouble breathing, mainly at night.  He noted that he was provided a CPAP for sleep apnea about 10 years ago, in 2003 or 2004.  He reported feeling short of breath with activity during the day, like he could not get enough air in his lungs.  The Veteran reported that he quit smoking in 1996; he noted that he started smoking around age 18 or 19 and smoked up to three packs per day.  The examiner found that the claimed condition was not caused by and was not the result of the claimed in-service injury, event, or illness.  The examiner explained that the Veteran had a septoplasty, turbinate cautery done for septal deviation.  The examiner noted that post-surgery, it was noted that the Veteran no longer had a deviated nasal septum.  The examiner indicated that if there was any relationship between the deviated nasal septum and any respiratory complaints, including shortness of breath and sleep apnea, there would have been resolution of the shortness of breath and the sleep apnea post-surgery, as the nasal septum was corrected by the surgery.  The examiner noted that a pulmonary function test did not reveal any airflow obstruction or air trapping; however, a moderate restrictive impairment was shown.  The examiner noted that a moderate restrictive impairment may be seen in morbid obesity.  The examiner noted that prior medical records revealed morbid obesity; he discussed how medical literature related chest wall restrictive lung physiology to obesity.  The examiner noted that the Veteran's pulmonary function values were consistent with obesity.  He also explained how morbid obesity caused obstructive sleep apnea.  

In an April 2015 Board remand, the Board found the July 2014 opinion inadequate, as the examiner did not provide an opinion as to whether the Veteran's sleep apnea was aggravated by the service-connected residuals of a nasal fracture with a deviated septum.  The Board also found that the examiner did not clearly identify or distinguish all of the Veteran's current breathing disorders.  Pursuant to the Board's July 2014 remand, the RO obtained an addendum medical opinion in September 2015.  

The September 2015 examiner noted diagnoses of obstructive sleep apnea and restrictive lung disease due to morbid obesity.  The examiner indicated that she did not see any evidence that the Veteran's claimed deviated nasal septum caused or aggravated his obstructive sleep apnea.  The examiner noted that examinations dated in September 1970, February 1978, and March 1992 did not reveal any complaints of a deviated nasal septum or any associated problems.  The examiner noted one private treatment record in August 2005 in which the Veteran indicated that his deviated septum was causing nasal obstruction and making his obstructive sleep apnea worse.  The examiner indicated that there were no records to support that the Veteran was seen about this complaint and/or to show that there was such a severity that surgery would be required.  Finally, the examiner noted that in December 2006, a pulmonologist indicated that the Veteran's deviated nasal septum was severely affecting his breathing.  She noted that the pulmonologist's conclusions were that the Veteran had shortness of breath secondary to restriction (from morbid obesity) and obstructive sleep apnea.  The examiner found that the Veteran's obstructive sleep apnea was most likely caused by his severe weight.

In the March 2016 remand, the Board continued to find the opinions of record to be inadequate.  The Board remanded the claim for another VA examination with etiology opinions which separately addressed each of the Veteran's diagnosed breathing disabilities, to specifically include the diagnosed obstructive sleep apnea, restrictive lung disease, and allergic rhinitis, to include whether any of these disabilities were etiologically related to the Veteran's service or were caused or aggravated by the Veteran's service-connected residuals of a nasal fracture with a deviated septum.

Pursuant to the Board's March 2016 remand, the Veteran was afforded new VA examinations in May 2016.  The examiner noted diagnoses of sleep apnea (September 2003), restrictive lung disease due to morbid obesity (December 2006), and allergic rhinitis (approximately 1996).  The examiner also noted that the Veteran had shortness of breath resulting from his service-connected heart condition (ischemic heart disease).  

With respect to the Veteran's diagnosed sleep apnea, the examiner found that it was less likely than not that the Veteran's obstructive sleep apnea was etiologically related to his service.  The examiner noted that the Veteran's current diagnosis of severe obstructive sleep apnea was made on the basis of the Veteran's competent and credible lay statements, records review, and the results of a 2003 sleep study.  The examiner indicated that the onset of the condition appeared to have been longer than one year after discharge from active duty service in 1970.  The examiner based this conclusion on the Veteran's statement that he first noted problems with obstructive sleep apnea in the mid-1990's and his wife's testimony that she noted his snoring after they were married in 1973.  The examiner found that the Veteran did not have a chronic sleep apnea condition on active duty.  The examiner noted that the above-noted evidence showed that the Veteran did not have an acute sleep apnea that occurred near his discharge from service, with continuity thereafter until it became a chronic condition.  The examiner noted that mere snoring was not obstructive sleep apnea.  The examiner indicated that although the Veteran had snoring, symptoms of obstructive sleep apnea did not appear until the mid-1990's.  Based on the above information, the examiner found no medical nexus to service.  In reaching this conclusion, he found that there were no symptoms of obstructive sleep apnea on active duty (neither chronic nor acute); there was no continuity of symptomatology; and the symptoms did not occur until longer than one year after service.

With respect to secondary service connection, the examiner found that it was less likely than not that the Veteran's obstructive sleep apnea was caused or aggravated by the service-connected residuals of a nasal fracture with deviated septum.  The examiner found that the proximate cause of the Veteran's obstructive sleep apnea was medically more likely than not due to his morbid obesity.  To support this conclusion, the examiner cited to medical literature which indicated that the most common cause of obstructive sleep apnea in adults was excess weight and obesity.  The examiner noted that the Veteran weighed 176 pounds and was 6 feet 2 inches on discharge from service, which indicated a body mass index in the normal range.  The examiner indicated; however, that by the mid-1990's (1994), when the Veteran stated he was noticing symptoms, he weighed 253 pounds.  The examiner explained that this number placed the Veteran in the obese category.  The examiner indicated that by September 2001, two years before his diagnosis of obstructive sleep apnea, the Veteran weighed 285 pounds, which indicated Class 2 obesity.  The examiner indicated that by March 2006, two and a half years after diagnosis, the Veteran's weight was 305 pounds, which put him in the morbidly obese category.  The examiner noted that the Veteran now weighed almost twice as much as he did when he left active duty service in 1970.  The examiner also pointed to September 2004 medical findings which indicated that the Veteran had a narrow throat and thick neck.  The examiner cited to medical literature which suggested that genetically-determined anatomical features, such as a narrow throat and thick neck, were associated with obstructive sleep apnea.  

The examiner noted that the Veteran was service-connected for a fracture of the nose during his Vietnam service.  The examiner found that from a medical standpoint, it was unlikely that the Veteran's deviated septum (residual of the fractured nose) was the proximate cause of his obstructive sleep apnea for two reasons.  The examiner explained that if the nasal fracture/deviated septum were the proximate cause, the Veteran's obstructive sleep apnea symptoms would have started back in 1970 as soon as he had the injury.  However, he did not have obstructive sleep apnea symptoms until years later.  The examiner explained further that if the nasal fracture/deviated septum were the proximate cause, the Veteran's obstructive sleep apnea would have resolved after his corrective nasal surgery.  However, he continued to have obstructive sleep apnea, even though his affected nasal passage was now completely clear.  With respect to permanent worsening of the Veteran's obstructive sleep apnea beyond its natural history (aggravation) due to the service-connected nasal condition, the examiner again noted that the Veteran continued to have obstructive sleep apnea after his corrective surgery for nasal obstruction.  The examiner noted that the obstructive sleep apnea in fact worsened after the corrective surgery.

In summary, the examiner found that the Veteran's obstructive sleep apnea was a combination of obesity, and hereditary and structural defects of the throat and neck.  The examiner pointed to a December 2014 treatment record which noted that the Veteran currently weighed 362 pounds, with a body mass index of about 47, and a stage 4 Mallempatti airway (throat/posterior pharynx).  The examiner clarified that the stage 4 rating did not include the nose; instead it described the hereditary defects noted above (neck and throat).

With respect to the Veteran's diagnosed restrictive lung disease, the examiner found that it was less likely than not that the Veteran's restrictive lung disease was etiologically related to the Veteran's active duty service.  The examiner noted that the Veteran currently had restrictive lung disease based on his lay statements, records review and pulmonary function testing results.  The examiner pointed to the most recent July 2014 pulmonary function test, which noted that there was no airflow obstruction or air trapping.  The test instead indicated that there was a moderate restrictive impairment, which may be seen in morbid obesity (body mass index of 47 here), especially with the marked reduction in expiratory reserve volume.  The examiner found that based on the Veteran's lay statements and records review, he did not have obesity-related restrictive lung disease on active duty.  The examiner noted that the Veteran's body mass index was in the normal range during active duty service.  The examiner noted further that the service treatment records, to include the Veteran's discharge examination, showed that he denied respiratory symptoms, such as shortness of breath, that could have been due to restrictive lung disease.  The examiner noted that as these records were gathered in a clinical, rather than compensation setting, they are considered more probative.  The examiner reiterated that the Veteran denied breathing problems on discharge from active duty, and he did not have any acute respiratory symptoms that continued after service until they were chronic.  The examiner noted that the Veteran also specifically denied respiratory problems over a period of many years when he had exams for his Army National Guard unit.  The examiner found that as the Veteran did not have restrictive pulmonary disease on active duty, neither acute nor chronic, or for many years thereafter, there could not be a medical nexus to service.

With respect to secondary service connection, the examiner opined that it was less likely than not that the Veteran's restrictive lung disease was caused or aggravated by the service-connected residuals of a nasal fracture with deviated septum.  The examiner explained that the Veteran's restrictive lung disease was not proximately due to his service-connected nasal condition because it was caused by his morbid obesity, as per the pulmonary function testing interpretation in July 2014.  The examiner indicated that the service-connected nasal condition did not come into play here at all, as this condition was a lung problem only.  The examiner explained that the Veteran's restrictive lung disease was not permanently aggravated beyond its natural history by his service-connected nasal condition because these are two completely separate conditions that do not affect each other pathologically.  The examiner indicated that these conditions were in fact separate enough that the nose is actually prevented from being included in the pulmonary function testing used to diagnose lung disease by clamping it shut.  The examiner explained that the tester wants to keep the nose out of the testing because it has nothing to do with what they are trying to measure in restrictive lung disease, and would actually "mess up" the test results otherwise.

With respect to the Veteran's diagnosed allergic rhinitis, the examiner found that it was less likely as not that the Veteran's allergic rhinitis was etiologically related to the Veteran's active duty service.  The examiner noted that the Veteran has allergic rhinitis based on his history, examinations, and records review.  The examiner found that based on the Veteran's history and records review, he did not have chronic allergic rhinitis on active duty.  The examiner noted that the Veteran also did not have acute allergic rhinitis prior to his discharge from active duty with continuity after service until it became chronic thereafter.  Based on the following, the examiner found no medical nexus to service.

With respect to secondary service connection, the examiner found that it was less likely than not that the Veteran's allergic rhinitis was caused or aggravated by the service-connected residuals of a nasal fracture with a deviated septum.  The examiner explained that the Veteran's allergic rhinitis was an immune system condition, and his nasal condition was a structural issue.  The examiner indicated that a structural issue such as this would not cause a change in the response of the immune system to allergens coming in contact with the nasal mucosa (e.g. allergic rhinitis).  The examiner found that the Veteran's allergic rhinitis was not permanently worsened beyond its natural history by the service-connected nasal condition as records over a period of decades showed a waxing and waning of sinus symptoms (including "hay fever"), consistent with the natural history of this condition, a pattern which continues today without regard to the status of the Veteran's nose (pre/post-surgery, etc.).  

The examiner noted further that the Veteran had previously claimed sinusitis as secondary to his service-connected nasal problem.  The examiner indicated that a review of the records showed that the Veteran's sinus condition had been an acute condition, rather than a chronic one.  The examiner noted that the VA disability program does not provide disability ratings for acute conditions.  The examiner found that based on his history, examinations, and records review, the Veteran did not currently have acute sinusitis.  The examiner found that the Veteran did not have chronic/acute sinusitis on active duty or on discharge from service with continuity after service.  The examiner therefore found no medical nexus to service, or as caused or aggravated by the service-connected nasal condition.

With respect to the any other disability manifested by breathing difficulty, the examiner found that the Veteran had shortness of breath due to his service-connected heart condition (ischemic heart disease).  The examiner noted that this problem had nothing to do with the Veteran's service-connected nasal fracture.  The examiner explained that based on generally accepted medical knowledge, there was no anatomic pathologic connection between a deviated septum and ischemic heart disease.

Analysis 

At the outset, the Board notes that the Veteran also had service in the Army National Guard from February 1978 to October 2006.  The AOJ has been unable to verify the Veteran's periods of Active/Inactive Duty for Training from this timeframe (ACDUTRA/INACDUTRA).  See October 2015 negative response from Defense Finance and Accounting Service.  Service connection may be granted for disability resulting from disease or injury incurred during ACDUTRA or injuries incurred during INACDUTRA. See 38 U.S.C.A. §§ 101(24), 106 (West 2014); 38 C.F.R. § 3.6 (2016).  Service connection is not legally merited when the disability results from a disease process during INACDUTRA. See, e.g., Brooks v. Brown, 5 Vet. App. 484, 487 (1993).  The Board acknowledges that the first notation of breathing difficulty was a diagnosis of sleep apnea in October 2003.  Moreover, the May 2016 VA examiner noted a diagnosis of allergic rhinitis in or around 1996.  However, as noted above, the Veteran has advanced that the injury which led to his breathing disability occurred during his active duty service, and there is no indication that any of his currently diagnosed breathing disabilities resulted from any injury incurred during INACDUTRA or disease or injury during ACDUTRA.

With respect to service connection on a direct basis, the Veteran has been diagnosed with obstructive sleep apnea, restrictive lung disease, and allergic rhinitis.  Accordingly, as there are disabilities manifested by breathing difficulty, the first Shedden element of service connection is satisfied.  However, a veteran seeking disability benefits must establish not only the existence of a disability, but also an etiological connection between his service and the disability.  

The Board finds that the competent evidence of record does not demonstrate that the Veteran's diagnosed obstructive sleep apnea, restrictive lung disease, or allergic rhinitis disabilities are related to the Veteran's service on a direct basis.  Here, the Board is placing significant probative value on the May 2016 VA examiner's opinions that the diagnosed obstructive sleep apnea, restrictive lung disease, and allergic rhinitis were less likely than not etiologically related to the Veteran's active duty service.  The May 2016 examiner adequately explained why the Veteran's currently diagnosed obstructive sleep apnea, restrictive lung disease, and allergic rhinitis disabilities were not related to active duty service using appropriate citation to the service treatment records, the post-service medical evidence, relevant medical literature, and the lay statements from the Veteran and his wife.  In reaching this conclusion, the May 2016 examiner found that there were no symptoms of these disabilities on active duty (either chronic or acute); there was no continuity of symptomatology of any of these disabilities after service; and the reported symptoms did not occur until longer than one year after service.  The May 2016 examiner instead attributed the Veteran's currently diagnosed disabilities to other causes with adequate supporting rationale; namely, his obesity (obstructive sleep apnea and restrictive lung disease), hereditary and structural defects of the throat and neck (obstructive sleep apnea), and his immune system (allergic rhinitis).

With respect to service connection on a secondary basis, the evidence fails to show that the Veteran's diagnosed obstructive sleep apnea, restrictive lung disease, or allergic rhinitis disabilities were either caused by or aggravated by his service-connected residuals of a nasal fracture with a deviated septum.  In this regard, the Board is again placing significant weight on the May 2016 VA examiner's opinions.  The May 2016 examiner adequately explained why the Veteran's currently diagnosed obstructive sleep apnea, restrictive lung disease, and allergic rhinitis disabilities were not caused or aggravated by his service-connected nasal condition using appropriate citation to the service treatment records, the post-service medical evidence, relevant medical literature, and the lay statements from the Veteran and his wife.  The May 2016 examiner instead attributed the Veteran's currently diagnosed disabilities to other causes with adequate supporting rationale; namely, his obesity (obstructive sleep apnea and restrictive lung disease), hereditary and structural defects of the throat and neck (obstructive sleep apnea), and his immune system (allergic rhinitis).

The Board finds the May 2016 opinions to be adequate and reliable and affords them great probative weight.  The Board is particularly persuaded to assign great probative weight to the May 2016  medical opinions because the VA examiner had the entire claims file for review and provided a solid rationale for his conclusions that was grounded in the evidence of record.  Moreover, there is no competent medical evidence to refute the conclusion of the May 2016 examiner or to otherwise establish a link between the currently diagnosed disabilities manifested by breathing difficulty (obstructive sleep apnea, restrictive lung disease, allergic rhinitis) and service.  As such, there is no basis for service connection.

The Board acknowledges that in a May 2007 medical statement, Dr. J. C. indicated that the nasal fracture the Veteran suffered caused a large septal deviation in his nose and was almost definitely the cause for his nasal obstruction.  However, Dr. J. C. did not specifically relate any of the Veteran's diagnosed breathing disabilities (obstructive sleep apnea, restrictive lung disease, and allergic rhinitis) to this nasal obstruction.  Moreover, the evidence of record contradicts this finding.  As noted by the May 2016 examiner, the Veteran continued to have worsening obstructive sleep apnea, even after the corrective surgery for nasal obstruction completely cleared his affected nasal passage.  

The Board has considered the lay evidence offered by the Veteran to the VA.  This includes his statements, in which he asserted his belief that his breathing difficulties were caused or aggravated by his service-connected residuals of a nasal fracture with a deviated septum resulting from a helicopter crash in Vietnam while on active duty.  However, the Board ultimately places far more probative weight on the lack of any treatment for, or diagnosis of, any breathing problems during active duty service or on separation from service and the negative VA medical opinions of record.  Given that the most probative opinions are against a finding of a relationship between the currently diagnosed disabilities manifested by breathing difficulty (obstructive sleep apnea, restrictive lung disease, allergic rhinitis) and service or the service-connected deviated nasal septum, the Board finds that service connection is not warranted.  

In summary, the weight of the evidence does not support a finding that the Veteran's current disabilities manifested by breathing difficulty (obstructive sleep apnea, restrictive lung disease, and allergic rhinitis) are etiologically related to a disease, injury, or event in service, to include the Veteran's service-connected residuals of a nasal fracture with a deviated septum.  As a result, service connection is not warranted.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  As the preponderance of the evidence is against the claim of service connection, that doctrine is not applicable.  38 U.S.C.A. § 5107(b).  


ORDER

Entitlement to service connection for a disability manifested by breathing difficulty (obstructive sleep apnea, restrictive lung disease, and allergic rhinitis), to include as secondary to the service-connected residuals of a nasal fracture with a deviated septum, is denied.




____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


